Citation Nr: 0313713	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for pharyngitis.

5.  Entitlement to service connection for residuals of a 
closed head injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.  

This matter comes before the Board on appeal from a May 1999 
rating decision by the RO that denied an application to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.  In May 2002, the Board 
granted the veteran's application to reopen.

This matter is also on appeal from an August 2000 rating 
decision by the RO that, in part, denied claims of 
entitlement to service connection for bilateral hearing loss, 
otitis externa, pharyngitis, and residuals of a closed head 
injury.  In October 2001, the veteran testified at a hearing 
at the RO.

(The issues of entitlement to service connection for a low 
back disability, hearing loss, otitis externa, and 
pharyngitis will be addressed in the remand that follows the 
decision below.)


FINDING OF FACT

The veteran has cephalgia that likely resulted from a head 
injury during his military service.


CONCLUSION OF LAW

The veteran has cephalgia that is the result of injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  If a reasonable doubt 
arises regarding such a determination, it will be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2002).

In the veteran's case, he contends that he suffers from 
residuals of a closed head injury sustained during service.  
In support of his claim, the veteran has provided numerous 
written statements describing his injury and the residuals 
from such injury.  Based on a review of the evidence and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for cephalgia as a residual of 
such an injury is warranted.  

The veteran's service medical records are negative for any 
reference to a specific head injury.  The records do show 
that, a few days prior to entering service, the veteran gave 
a history of being thrown from a car, and a laceration of his 
scalp.  He denied being unconscious.  These records also show 
that, in February 1964, the veteran sustained a contusion to 
the lumbosacral spine, after being hit in the back by a 
rammer.  The records indicate that he was brought in on a 
stretcher after having been hit in the back when he tripped a 
release on a gun mount.  Examination revealed muscle spasm in 
the lumbosacral area.  X-rays were reported as negative.  The 
veteran was taken to the ward and placed on a flat hard bed.  
After 24 hours, the muscle spasms stopped.  He was reexamined 
on the 4th day and found to be free of any complaints or 
previous spasms and was then discharged to full duty.

Post-service private treatment reports indicate that the 
veteran was prescribed medication for post-traumatic 
headaches in May 1997.  VA treatment records show that, in 
June 1997, an assessment/diagnosis of cephalgia was provided.  
Subsequently prepared VA treatment records show that the 
veteran continued to receive treatment for migraine 
headaches.  

In a March 2003 VA examination report, the examiner noted 
that a review of the claims files had been conducted and the 
examiner provided the veteran's service dates.  Additionally, 
the examiner noted that the veteran had a history of hitting 
his head on a gun while on a ship and being unconscious for a 
short duration during service in 1964.  The veteran reported 
that he had had recurrent headaches since the head injury.  
The examiner provided a diagnosis of history of closed head 
injury with cephalgia secondary to the above.  

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, the Board concludes that a 
grant of service connection for cephalgia is warranted.  
Simply put, the Board finds that, although the veteran's 
service medical records do not mention that the veteran had a 
closed head injury, the records do show that he sustained a 
back injury and received treatment for it.  The record also 
contains a March 2003 VA examiner's opinion that the 
veteran's cephalgia is likely due to a closed head injury 
sustained during service.  Significantly, the record does not 
contain a contradictory medical opinion or evidence of a 
post-service head injury that might account for the 
headaches.  

In summary, despite evidence suggesting that the veteran did 
not have a closed head injury in service as reflected by his 
service medical records, the evidence equally suggests that 
the veteran's cephalgia is due to in-service injury.  
Absolute certainty is not required.  38 C.F.R. § 3.102.  
Consequently, the Board finds that the evidence regarding a 
link between current disability and military service is in 
relative equipoise.  As noted above, with resolution of doubt 
in the veteran's favor, it may be concluded that the 
veteran's cephalgia is attributable to active military 
service.  38 U.S.C.A. § 5107 (West 2002).  Therefore, service 
connection for cephalgia is warranted.  

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  It is the 
Board's conclusion that this law does not preclude the Board 
from proceeding at this time to a final adjudication of the 
veteran's claim of service connection for residuals of a 
closed head injury.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in this 
case, especially in light of the grant of service connection.  
Consequently, adjudication of this appeal without referral to 
the RO for additional consideration under the new law poses 
no risk of prejudice to the veteran.  


ORDER

Service connection for cephalgia as a residual of a closed 
head injury is granted.


REMAND

As noted above, the VCAA must be considered when adjudicating 
claims such as the veteran's.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and which evidence, if any, the veteran 
is expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  Development of the 
veteran's case was requested by the Board in April 2002.  The 
development actions requested by the Board resulted, in part, 
in the acquisition of VA and private treatment records and 
March 2003 VA examination reports.  38 C.F.R. § 19.9(a) 
(2002).  In September 2002, the Board also attempted to cure 
a procedural defect in this case by notifying the veteran of 
the enactment of the VCAA, as this had not been done 
previously.  The Board also informed the veteran that he had 
30 days to respond to the notice.  

Despite the Board's effort at notification of the VCAA and 
attempt at additional evidentiary development under 38 C.F.R. 
§ 19.9(a)(2), on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to develop evidence on its own) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the instant case, the Board's September 2002 VCAA 
notification letter is contrary to law.  Because the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002), as it afforded less than one year for receipt of 
additional evidence, the Board must remand the case to comply 
with the DAV decision.  

Given that recent decisions by the Court have mandated that 
VA ensure strict compliance with the provisions of the VCAA, 
it cannot be said, in this case, that VA has satisfied its 
duty to notify the veteran of what is needed to substantiate 
the remaining claims of service connection.  The Board notes 
that, although the RO sent the veteran a letter in January 
2001 and January 2002 informing him of the passage of the 
VCAA, the RO did not specifically indicate what it would take 
to substantiate the veteran's claims.  See, e.g., Quartuccio, 
16 Vet. App. at 183.  In this regard, the record does not 
show that the veteran was specifically told of the 
information or evidence he needed to submit to substantiate 
each claim for service connection in light of the VCAA.  
Additionally, it should be pointed out that he has one year 
to submit information or evidence in response to such a 
notification.  38 U.S.C.A. § 5103(b); DAV, supra.

In the instant case, evidence has been received subsequent to 
the RO's preparation of the November 2001 statement of the 
case (SOC).  A remand of the case is therefore required to 
comply with DAV.  See also 38 C.F.R. § 19.31 (appellant has 
the right to have that additional evidence reviewed by the RO 
in the first instance unless he waives such consideration in 
writing).  

There are additional reasons for remand, including the need 
to obtain a medical opinion.  Despite acquiring a VA 
orthopedic examination report prepared in March 2003, the 
Board finds that this VA examination report is inadequate 
because the VA examiner did not comment on the VA opinion, 
dated in March 2001 but received by VA in May 2001, which 
indicates that it was not uncommon to find normal x-rays and 
then years later to have pathological changes reflected in 
the same area.  Therefore, to satisfy VA's duty to assist the 
veteran in developing facts pertinent to the claim, more 
information is necessary to evaluate the veteran's claim of 
service connection for a low back disability.  See VCAA.  
Given the lack of such a medical nexus opinion based on a 
thorough review of the evidence of record, the Board finds 
that a remand is required to obtain one.  38 C.F.R. § 19.9 
(2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit with respect to each claim on 
appeal, and he should be told of the one-
year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should refer the March 
2003 orthopedic examination report to the 
VA examiner who conducted this 
examination.  

The examiner should be asked to 
supplement the March 2003 report by 
providing an opinion on the medical 
probabilities that the veteran's low back 
disability had its onset during the 
veteran's military service.  All opinions 
should be set forth in detail and 
explained in the context of the entire 
record.  (The examiner should consider 
the VA opinion, dated in March 2001 but 
received by VA in May 2001, in providing 
the opinion.)  The rationale for the 
opinions by the examiner should be set 
forth in detail.  If the examiner 
provides an opinion that is contrary to 
the opinions provided by the VA physician 
in March 2001, then the examiner should 
point to specific findings and medical 
authority to explain why his or her 
opinion differs.  Send the claims folders 
to the examiner for review.  If the 
examiner is unavailable, another 
examination should be scheduled that 
addresses the medical nexus opinion 
requested above.

3.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Then, the RO should re-adjudicate the 
claims remaining on appeal.  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SOC was issued in November 2001 
as well the citation to 38 C.F.R. 
§ 3.159.  38 C.F.R. § 19.31 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


